Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 8-9 of U.S. Patent No. 11,360,537. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claims 21 and 22 in the current Application are disclosed in claim 1 of U.S. Patent No. 11,360,537. Further, claims 23, 29, and 30 are disclosed in corresponding claims 6, 8, and 9 of U.S. Patent No. 11,360,537.
Claims 24-28, being dependent on claim 21, are rejected based on the same ground of rejection.
In addition, claim 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15-16, and 18 of U.S. Patent No. 10,712,797. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claim 21 in the current Application are disclosed in each of claims 13 and 18 of U.S. Patent No. 10,712,797. Further, claims 26 and 29 are disclosed in corresponding claims 15 and 16 of U.S. Patent No. 10,712,797.
Claims 22-25, 27-28, and 30, being dependent on claim 21, are rejected based on the same ground of rejection.

Allowable Subject Matter
Claims 31-40 are allowed.
Claims 21-30 would be allowable if the double patenting rejections, set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the prior art fails to disclose or suggest the two-phase wakeup, wherein responsive to indicator for the occurrence of the first deployment indicator associated with deploying the body-mountable electronic device onto the body of a user, enabling a controller that monitors for occurrence of a second deployment indicator, and transitioning the body-mountable electronic device from a sleep state to a partially operational state, and further transitioning the body-mountable electronic device from the partially operational state to a fully operational state upon identification for the occurrence of the second deployment indicator.
Regarding claim 31, the prior art fails to disclose or suggest the two-phase wakeup, wherein responsive to indicator for the occurrence of the first deployment indicator indicating implantation of the body-mountable electronic device at least partially into the body of a user, enabling a controller that monitors for occurrence of a second deployment indicator, and transitioning the body-mountable electronic device from a sleep state to a partially operational state, and further transitioning the body-mountable electronic device from the partially operational state to a fully operational state upon identification for the occurrence of the second deployment indicator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186